       Case: 1:21-cv-00105-SA-DAS Doc #: 4 Filed: 07/27/21 1 of 2 PageID #: 14




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION


WILLIE E. GATHINGS                                                                   PLAINTIFF

V.                                                                  NO. 1:21-cv-000105-SA-DAS

THE STATE OF MISSISSIPPI and
BARRY FORD                                                                      DEFENDANT(S)



                           ORDER SETTING SPEARS HEARING



After reviewing the pro se complaint submitted by the plaintiff, it is

        ORDERED:

        1. No process will issue until after the Spears hearing which is set for Wednesday,

August 25, 2021 at 1:30 p.m. in Courtroom 2, Federal Building, 911 Jackson Avenue East,

Oxford, Mississippi before United States Magistrate Judge David A. Sanders.

        2.. The proceeding will be recorded by audio recording device. Witnesses will be sworn

by a deputy clerk, who will be present in the courtroom.

        3. The plaintiff may not propound discovery requests to the defendants until permitted to

do so by the court.

        4. The plaintiff must acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within 14 days of this date. The plaintiff is

warned that failure to keep the court informed of his current address may result in the dismissal

of this lawsuit.
       Case: 1:21-cv-00105-SA-DAS Doc #: 4 Filed: 07/27/21 2 of 2 PageID #: 15




       5. The plaintiff is also warned that his failure to comply with the requirements of this

order may lead to the dismissal of this lawsuit under Rule 41 B, Federal Rules of Civil Procedure

come up for failure to prosecute and failure to comply with an order of the court.

       SO ORDERED, this the 27th Day of July, 2021.


                                             /s/ David A. Sanders
                                             U.S. MAGISTRATE JUDGE
